380 F.2d 382
UNITED STATES of America, Appellee,v.Nina Starling BARDEN, Appellant.
No. 11070.
United States Court of Appeals Fourth Circuit.
Argued May 29, 1967.Decided June 22, 1967.

Collins Denny, III, Richmond, Va.  (Court-appointed counsel) (Mays, Valentine, Davenport & Moore, Richmond, Va., on brief), for appellant.
Michael Morchower, Asst. U.S. Atty.  (C. V. Spratley, Jr., U.S. Atty., and Samuel W. Phillips, Asst. U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit judges.
PER CURIAM.


1
The record contains more than adequate support for the defendant's conviction of possession of a government check knowing it to have been stolen from a mail box.  It was not improper to receive in evidence a photostatic copy of the check.  The accompanying certification of the Chief, Directives Control and Distribution Branch, Office of Administrative Services, Treasury Department, alone, was probably deficient to procure admission of the photostatic copy, but its authenticity as a correct copy was abundantly established by the testimony of the thieves who had stolen it, falsely endorsed it and delivered it to the defendant for negotiation.  It was similarly identified by the person who cashed it as a copy of the check the defendant had negotiated.


2
Affirmed.